 Case 3:19-cv-00885-JPG Document 33 Filed 11/05/20 Page 1 of 3 Page ID #133




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONNELL CASON, #96270,                          )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )    Case No. 19-cv-00885-JPG
                                                )
MIKE HARE,                                      )
                                                )
               Defendant.                       )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for consideration of Defendant Mike Hare’s Motions to

Dismiss for Failure to Prosecute Claim. (Docs. 28 and 32). On August 13, 2019, Plaintiff Donnell

Cason filed a Complaint pursuant to 42 U.S.C. § 1983 for alleged violations of his constitutional

rights at Madison County Jail. (Doc. 1). Following screening of this matter pursuant to 28 U.S.C.

§ 1915A, Plaintiff was allowed to proceed with an Eighth Amendment claim (Count 1) against

Defendant for conducting a harassing and humiliating strip search on May 28, 2019. (Doc. 7).

A Fourteenth Amendment property loss claim (Count 2) was dismissed with prejudice, and a

Fourteenth Amendment due process claim (Count 3) was dismissed without prejudice. (Id.).

Defendant filed an Answer to the Complaint on January 17, 2020. (Doc. 22).

       On May 26, 2020, Defendant propounded discovery on Plaintiff. (See Doc. 28, Ex. A).

Plaintiff did not respond, so Defendant’s counsel sent Plaintiff a letter requesting responses on

September 1, 2020. (See Doc. 28, Ex. B). Plaintiff still did not respond. Defendant then filed a

Motion to Compel Discovery Responses on September 11, 2020, and the Court granted the motion.

(Docs. 26 and 27). The Court ordered Plaintiff to file written discovery responses on or before

September 25, 2020, and warned Plaintiff that failure to do so could result in sanctions, including

                                                1
 Case 3:19-cv-00885-JPG Document 33 Filed 11/05/20 Page 2 of 3 Page ID #134




dismissal of the action. (See Doc. 27) (citing FED. R. CIV. P. 41). When Plaintiff took no action

by the deadline, Defendant filed a Motion to Dismiss for Failure to Prosecute Case on

October 1, 2020. (Doc. 28). Defendant requested dismissal of the case with prejudice. (Id.). The

Court entered an Order extending Plaintiff’s response deadline to October 12, 2020, and again

warned Plaintiff that his failure to respond would result in dismissal of the case. (Doc. 29).

Plaintiff did not respond by the extended deadline, prompting Defendant to file a Second Motion

to Dismiss on October 28, 2020. (Doc. 32). Defendant again requested dismissal of this action

with prejudice based on Plaintiff’s failure to prosecute his claim. (Id.).

       Several court orders mailed to Plaintiff were also returned to the Court undeliverable. (See

Docs. 26-1, 27, 29, 30, and 31). Plaintiff failed to provide the Court with his updated address, in

violation of several court orders requiring him to provide written notification of any address

changes. (See Docs. 3, 7, and 17). He disregarded the Court’s repeated warnings that his case

would be dismissed with prejudice for failure to update his address. (Id.).

       Rule 41(b) provides: “If the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claims against it.” FED. R. CIV. P.

41(b). The Court is vested with authority to grant a defendant’s motion and dismiss a lawsuit for

want of prosecution when a plaintiff has failed to prosecute his claims with due diligence. William

v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998). Plaintiff has failed to prosecute his

claim here. He has also failed to comply with the Court’s Orders compelling written discovery

responses (Docs. 27 and 29) and Orders to timely update his address (Docs. 3, 7, and 17).

Accordingly, Defendant Mike Hare’s Motions to Dismiss for Failure to Prosecute Claim shall be

granted. (Doc. 28 and 32).




                                                  2
 Case 3:19-cv-00885-JPG Document 33 Filed 11/05/20 Page 3 of 3 Page ID #135




                                            Disposition

       IT IS ORDERED that Defendant Mike Hare’s Motions to Dismiss for Failure to Prosecute

Claim (Docs. 28 and 32) are both GRANTED. This action is DISMISSED with prejudice based

on Plaintiff’s failure to comply with multiple Court Orders (Docs. 3, 7, 17, 27, and 29) and his

failure to prosecute his claim herein. See FED. R. CIV. P. 41(b). The dismissal of this action does

not count as a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, regardless of subsequent developments in the case. Accordingly,

the $350.00 filing fee remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty (30) days of the entry of judgment. FED. R. CIV. P. 4(A)(4). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at

467. Finally, if the appeal is found to be nonmeritorious, Plaintiff may incur a “strike.” A proper

and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day

appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-

eight (28) days after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: November 5, 2020                                s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              United States District Judge



                                                 3
